                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                             May 17, 2021

Via ECF

Hon. Barbara C. Moses
United States Magistrate Judge                                                                      May 18, 2021
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:      Andres Jimenez Reynoso v. Nerve 1649 Park Avenue Inc., et al
                          Docket No.: 20-cv-02184 (ALC) (BCM)

Your Honor:

       My office represents Plaintiff in the above-captioned matter. I write to respectfully request
the Court for an extension of the deadline to submit the settlement agreement for Court approval,
from the current deadline of May17, 2021 to June 1, 2021. Defendants consent to this request.

        The parties have prepared an agreement, but need additional time to finalize its terms and
to provide the agreement to our respective clients for their review and signatures. This is the first
request of its kind.

        Plaintiff thanks the Court for its time and consideration of this matter.

                                                             Respectfully submitted,

                                                             /s
                                                             William K. Oates, Esq.
       May 18, 2021                                          Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiff

cc:     Roger Juan Maldonado, Esq. (via ECF)
        Daniel S. Goldstein, Esq. (via ECF)
        Attorneys for Defendants




                          Certified as a minority-owned business in the State of New York
